UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7850


THOMAS E. LANGSTON,

                Petitioner - Appellant,

          v.

WARDEN OF KEEN MOUNTAIN CORRECTIONAL CENTER,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00597-CMH-TCB)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Eugene Langston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas         E.   Langston      seeks      to    appeal      the   district

court’s    order      dismissing       as    successive       his   28    U.S.C.    § 2254

(2006) petition.           The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                             See 28

U.S.C. § 2253(c)(1)(A) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see       Miller-El    v.    Cockrell,       537   U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Langston has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny Langston’s motion

to    proceed    in    forma    pauperis,         and    dismiss    the    appeal.      We

dispense    with       oral     argument      because         the   facts    and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3